 


109 HCON 165 IH: Calling for the immediate release of all political prisoners in Cuba, including Mr. Jose Daniel Ferrer Garcia, and for other purposes.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 165 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Andrews submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Calling for the immediate release of all political prisoners in Cuba, including Mr. Jose Daniel Ferrer Garcia, and for other purposes. 
 
Whereas Mr. Jose Daniel Ferrer Garcia, a pro-democracy activist in Cuba, was arrested and jailed during the March 2003 crackdown on Cuban dissidents for his outspoken leadership in the Cuban democracy movement; 
Whereas Mr. Jose Daniel Ferrer Garcia is the regional coordinator for the Christian Liberation Movement in Santiago Province and, through this leadership position, he has mobilized many Cuban youth for democratic change, and has focused on accomplishing the movement’s chief objective: to unite citizens that are willing to defend and promote human rights and achieve changes in the Cuban society through peaceful means; 
Whereas as documented by Amnesty International, Mr. Jose Daniel Ferrer Garcia has joined the ranks of thousands of political prisoners being held in Cuba’s abysmal prisons; 
 Whereas some of these prisoners are being held merely for expressing their frustration with the Cuban Government’s refusal to provide better health care and improve prison conditions;  
 Whereas in 1999, the Cuban Government adopted the Law for the Protection of National Independence and the Economy of Cuba, also known as Law Number 88 or the Gag Law;  
 Whereas the Cuban Government uses its food rationing system to promote tyranny and control the Cuban populace;  
 Whereas in cases in which the Cuban Government is unable to establish grounds for long prison terms for political dissidents, these dissidents are continually harassed, detained for short periods of time, subject to their phones being tapped, and otherwise under constant surveillance;  
 Whereas foreign dignitaries are seldom allowed by the Cuban Government to meet with Cuban political dissidents; and  
 Whereas Cuban dictator Fidel Castro continues to deny that the Cuban Government holds any political prisoners: Now, therefore, be it   
 
That— 
(1)it is the sense of the Congress that the embargo of Cuba should not be lifted until the Cuban Government agrees to decriminalize free speech, association, and movement, and other elements crucial to the development of democracy and the protection of fundamental human rights; and 
(2)the Congress calls on the Cuban Government— 
(A)to immediately release all political prisoners in Cuba, including Mr. Jose Daniel Ferrer Garcia; 
(B)to eliminate all of Cuba’s criminal laws that unnecessarily restrict the fundamental human rights to freedom of speech, association, and movement; and 
(C)to respect fundamental human rights and immediately schedule free multiparty and internationally supervised elections. 
 
